Doesey, Judge,
delivered the opinion of the court.
Before we examine into the correctness of the opinion of the county court, set forth in the bill of exceptions introduced into the record before us, a preliminary question presents itself for our determination, does an appeal lie to this court from the judgment of the county court in a case like the present. We are of opinion that it does not. There is no appeal expressly given to the court of Appeals, under the act of assembly, investing the county court with the power of reviewing and confirming, or setting aside inquisitions like the present. From the nature and course of their proceedings, this power of review is á fit subject for litigation in a county court, but is wholly inappropriate to the jurisdiction of this court. It is a special limited jurisdiction given to the county court, from the decision of which no appeal lies to any other tribunal. With as much propriety, might it be *449contended that appeals would lie to this court from the judgments of the county court on warrant appeals relating to the recovery of small debts.
The appeal in this case is dismissed.
APPEAL DISMISSED.